—In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (LaTorella, J.), dated January 15, 1998, which granted the defendant’s motion for summary judgment and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. There was no evidence to establish that the defendant either created or had actual or constructive notice of the allegedly dangerous condition which caused the plaintiff to slip and fall (see, CPLR 3212 [b]; Robles v City of New York, 255 AD2d 305; Busterna v Branch Off. Assocs., 253 AD2d 837; Goodwin v Knolls at Stony Brook Homeowners Assn., 251 AD2d 451). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.